Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 14, 2019

The Court of Appeals hereby passes the following order:

A19D0321. HEATHER RICHARDSON et al. v. GREAT EXPRESSIONS
    DENTAL CENTERS OF GEORGIA, P.C. et al.

      Heather and Delson Richardson filed suit against Great Expressions Dental
Centers of Georgia, P.C. and Dr. Quoc Tran (collectively, “the defendants”). The
defendants filed a motion for summary judgment and, initially, the motion was
denied.1 Following a motion for reconsideration, however, the trial court granted
summary judgment to the defendants and dismissed the Richardsons’ complaint. The
Richardsons then filed this timely application for discretionary review.
          The dismissal of the Richardsons’ complaint constitutes a final judgment.
Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” Here, no provision of OCGA § 5-6-35,
the discretionary appeal statute, appears to apply. Moreover, orders granting summary
judgment may be appealed directly; no application is necessary. See OCGA § 9-11-56
(h). If a party timely applies for discretionary review of a directly appealable order,
we will grant the application under OCGA § 5-6-35 (j). Thus, this application for




      1
      The defendants sought interlocutory review of the trial court’s denial of their
motion for summary judgment, but the application was denied. See Case No.
A19I0102 (Nov. 27, 2018).
discretionary appeal is hereby GRANTED. The Richardsons shall have ten days from
the date of this order to file a notice of appeal with the trial court, if they have not
already done so.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/14/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.